TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00364-CV




         In re Texas State University and Denise Trauth in her Official Capacity as
                            President of Texas State University




                      ORIGINAL PROCEEDING FROM HAYS COUNTY



                                            ORDER


PER CURIAM

               Relators Texas State University and Denise Trauth in her Official Capacity as

President of Texas State University have filed a petition for writ of mandamus and an emergency

motion to stay temporary restraining order. See Tex. R. App. P. 52.1, 52.10(a). We grant the

motion and temporarily stay the trial court’s May 22, 2019 temporary restraining order, pending

further order of this Court. See id. 52.10(b). The Court orders the real party in interest to file a

response to the petition for writ of mandamus on or before June 10, 2019.

               It is ordered on May 30, 2019.



Before Justices Goodwin, Baker, and Triana